Title: Presidential Proclamation, [27 October 1815]
From: Madison, James
To: 


                    
                        [27 October 1815]
                    
                    Whereas, by an act of Congress, passed on the third day of March in the year of our Lord one thousand eight hundred and fifteen, it was provided, that so much of the several acts imposing duties in the tonnage of ships and vessels, and on goods, wares, and merchandise, imported into the United States, as imposes a discriminating duty of tonnage, between foreign vessels, and vessels of the United States, and between goods imported into the United States in foreign vessels, should be repealed, so far as the same respects the produce or manufacture of the nation to which such foreign ships or vessels may belong; such repeal to take effect in favor of any foreign nation, whenever the President of the United States should be satisfied that the discriminating or countervailing duties of such foreign nation, so far as they operated to the disadvantage of the United States, have been abolished. And whereas, it sufficiently appears, that, by an order in council of the government of the United Kingdom of Great Britain and Ireland, dated the seventeenth day of August in the year of our Lord

one thousand eight hundred and fifteen, it was provided and declared, that, from and after the said day, there should be paid, on the importation into the said kingdom, from the territories of the United States of America, in vessels of the said states, of any goods, wares, or merchandise, being of the growth, manufacture, or production, of the said territories, the same duties of customs that were payable on such goods, wares, or merchandise, when imported from the said United States in British ships, and no other or higher duties of customs: Now, be it known that I. J——M——President of the United States of America, in execution of the act of congress aforesaid, do issue this my proclamation declaring and making known, that, reconing from the said seventeenth day of August, one thousand eight hundred and fifteen, there will be due and payable, on the importation into the United States or their territories, from the said United Kingdom, in vessels of the said kingdom, of any goods, wares, or merchandise, being of the growth, manufacture, or production, of the said kingdom, the same duties of customs that are payable on such goods, wares, or merchandise, when imported from the said kingdom in vessels of the United States or their territories, and no other or higher duties of customs. Given under &c &c &c
                